
	

113 HR 1594 IH: EGO Act
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1594
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mr. Cassidy (for
			 himself, Mr. Bridenstine,
			 Mr. LaMalfa,
			 Mrs. Noem,
			 Mr. Posey,
			 Mr. Fleming, and
			 Mr. Olson) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit the use of Federal funds for the costs of
		  official portraits of members of Congress, heads of executive agencies, or
		  heads of offices of the legislative branch.
	
	
		1.Short titleThis Act may be cited as the
			 Eliminating Government-funded
			 Oil-painting Act or EGO Act .
		2.Prohibition on use of
			 funds for official portraits
			(a)ProhibitionNo
			 funds appropriated or otherwise made available to the Federal Government may be
			 used to pay for an official portrait of a member of Congress, the head of an
			 executive agency, or the head of an office of the legislative branch.
			(b)DefinitionsIn
			 this section—
				(1)the term
			 executive agency has the meaning provided that term in section
			 133 of title 41, United States Code; and
				(2)the term
			 Member of Congress includes a Delegate or Resident Commissioner
			 to the Congress.
				
